Citation Nr: 0207755	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  95-20 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
condition.

Entitlement to a rating in excess of 20 percent for service-
connected rheumatoid arthritis.

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1955 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  That rating decision 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a left 
elbow condition; denied a rating in excess of 20 percent for 
service-connected rheumatic arthritis; and denied a 
compensable rating for service-connected bilateral hearing 
loss.  The veteran appealed those determinations, seeking 
service connection for a left elbow condition and increased 
or compensable ratings for his service-connected rheumatic 
arthritis and bilateral hearing loss.  

Although the veteran requested a hearing at the RO before a 
traveling Member of the Board, he failed to report for the 
scheduled hearing in June 1999, or to request that another 
hearing be scheduled.  

This case was previously before the Board in November 1999, 
and was Remanded to the RO for additional development of the 
evidence, to include obtaining all private and VA medical 
records identified by the veteran, to obtain all medical 
records relied upon by the Social Security Administration 
(SSA) in granting disability benefits to the veteran; to 
afford the veteran special VA orthopedic and audiological 
examinations by examiners who had reviewed his claims folder; 
and to readjudicate the issues on appeal under the applicable 
current rating criteria.  The actions requested in the 
Board's November 1999 remand order have been satisfactorily 
completed, and the case has been returned to the Board for 
further appellate consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the veteran and his representative were notified of the 
provisions of the VCAA by Supplemental Statement of the Case 
issued in February 2002.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's appeal to reopen his claim for a 
left elbow condition was filed in January 1995, the revised 
regulations cited above pertaining to reopened claims are 
inapplicable to this appeal.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  The RO has obtained the 
claimant's complete service medical records, as well as all 
private and VA medical records identified by the claimant, 
and he has undergone comprehensive VA general medical, 
orthopedic and audiological examinations in September 1993, 
July 1995, July 1996, March 1998, and March 2001, with 
medical opinions.  The RO has obtained all medical records 
relied upon by the Social Security Administration (SSA) in 
granting disability benefits to the claimant, and he failed 
to report for a hearing scheduled before a traveling Member 
of the Board in June 1999, or to request another hearing.  
The appellant has not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that it clear 
that the appellant was fully notified and aware of the type 
of information and evidence required to substantiate his 
claims.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claims.  
Furthermore, the appellant has been provided information 
about the role of VA in assisting in the development of the 
claim.  For those reasons, further development is not 
necessary for compliance with the provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  A rating decision of January 1969 denied service 
connection for a left elbow condition; the veteran failed to 
initiate an appeal and that decision became final after one 
year. 

3.  In January 1995, the veteran undertook to reopen his 
claim for service connection for a left elbow condition by 
submitting additional evidence.

4.  The additional evidence submitted to reopen the claim for 
service connection for a left elbow condition since the final 
rating decision of January 1969 includes no evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

5.  The veteran's service-connected rheumatoid arthritis is 
currently manifested by a severe limitation of lumbar motion 
in all planes due to pain on use.  

6.  The most recent VA audiometry examination, conducted in 
March 2001, shows that the veteran's service-connected 
bilateral hearing loss is currently manifested by a level II 
hearing acuity in the right ear and a level IV hearing acuity 
in the left ear. 

7.  The veteran's service-connected rheumatoid arthritis and 
bilateral hearing loss are not manifested by unusual or 
exceptional factors such as marked interference with 
employment or frequent periods of hospitalization such as to 
render inapplicable the regular schedular standards.  



CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
claim for service connection for a left elbow condition is 
not reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156(a) (2001). 

2.  The criteria for an increased rating of 40 percent for 
service-connected rheumatoid arthritis with right sciatica 
are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (2001).

3.  The criteria for an increased (compensable) rating for 
service-connected bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.85, 4.86, Diagnostic 
Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Claim for Service 
Connection for a Left Elbow Condition

I.  Evidence and Procedural History

Prior to the March 1995 rating decision on appeal, the 
claimant was denied entitlement to service connection for a 
left elbow condition by a final RO rating decision of January 
1969, which determined that service connection was not 
warranted for that condition.  

In January 1995 and subsequently, additional information and 
evidence was submitted for the purpose of reopening the 
veteran's claim, including additional contentions by the 
claimant, and additional private and VA medical evidence.  
The Board must now determine whether the additional evidence 
submitted is both new and material to the issue of 
entitlement to service connection for a left elbow condition, 
and warrants reopening of that claim. 

The evidence of record at the time of the final rating 
decision of January 1969 included the veteran's original 
application for VA disability compensation benefits (VA Form 
21-526), received in April 1967; his complete service medical 
records; and a report of VA general medical and special 
orthopedic and neurological examinations in November and 
December 1968.  

The veteran's service entrance examination in August 1955 
noted no defects or abnormalities of the upper extremities.  
His service medical records show that he sustained a simple, 
complete dislocation of the left elbow in October 1957 while 
playing football.  The left elbow dislocation was reduced, 
and X-rays showed no evidence of bone or joint abnormality.  
His left arm was casted for two weeks, and a follow-up X-ray 
of the elbow again disclosed no bone or joint abnormalities.  
No further complaint, treatment, findings or diagnosis of 
residuals of a left elbow dislocation were shown during his 
remaining period of active service, or on routine medical 
examinations conducted in October 1960 and in July 1963.  At 
the time of his service separation examination in September 
1966, no abnormalities of the upper extremities were noted, 
and a consultation report revealed no motor, sensory or 
reflex deficits of the left arm, elbow, or wrist.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received in April 
1967, made no mention of a left elbow disability.  A report 
of VA special orthopedic and neurological examinations of the 
veteran in November and December 1968 disclosed no complaint, 
treatment, findings or diagnosis of residuals of a left elbow 
dislocation.  

A rating decision of January 1969 denied service connection 
for a left elbow condition.  The veteran was notified of that 
adverse determination and of his right to appeal, but failed 
to initiate an appeal and that decision became final after 
one year. 

The evidence added to the record since the unappealed rating 
decision of December 1969 denying service connection for a 
left elbow condition includes the veteran's January 1995 
request for service connection for a left elbow disability; 
reports of VA general medical and special orthopedic and 
neurological examinations in December 1971, in December 1972, 
in September 1993, in July 1995, in July 1996, in March 1998, 
and in March 2001; VA outpatient treatment records and 
hospital summaries from the VAMC Salem, West Virginia, the 
VAMC Beckley, West Virginia, the VAMC Mountain Home, 
Tennessee, and the VAMC, Richmond, Virginia, covering the 
period from January 1992 to November 2001; and all private 
and VA medical records relied upon by the SSA in granting 
disability benefits to the veteran.  The Board must now 
determine whether the additional evidence submitted by the 
veteran is both new and material to the issue of entitlement 
to service connection for a left elbow condition, and 
warrants reopening of that claim. 


II.  Analysis

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
38 U.S.C.A. § 5108, 7105;  38 C.F.R. § 20.1105 (2001).  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); Butler v. Brown, 9 Vet. App. 
167, 171 (1996);  Barnett v. Brown,  83 F.3d 1380, 1383-4 
(Fed. Cir. 1996);  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a);  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
"New" evidence is that which is not "merely cumulative" of 
other evidence in the record, while "[m]aterial" evidence 
is "relevant and probative of the issue at hand."  Justus 
v. Principi, 3 Vet. App. 510, 512 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. West, 
155 F.3d 1356, 1363  (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

In  Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under  38 
U.S.C.A. § 5108.  Just as the [Board] must point to a medical 
basis other than its own unsubstantiated opinion (Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)), the veteran cannot 
meet his initial burden by relying upon his own, or his 
representative's, opinions as to medical matters.  Nor can 
the veteran meet the 'new and material evidence' burden of 38 
U.S.C.A. § 5108 by relying upon such 'evidence'. "  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  38 C.F.R. § 3.156(c).  No additional 
service department records or corrections by the service 
department of former errors of commission or omission in the 
preparation of the prior report or reports have been 
submitted since the final RO rating decision of December 
1969.  

As noted, the additional evidence submitted by the claimant 
since the prior final RO rating decision of December 1969 
denying service connection for a left elbow condition 
consists of the veteran's January 1995 request for service 
connection for a left elbow disability; reports of VA general 
medical and special orthopedic and neurological examinations 
in December 1971, in December 1972, in September 1993, in 
July 1995, in July 1996, in March 1998, and in March 2001; VA 
outpatient treatment records and hospital summaries from the 
VAMC Salem, West Virginia, the VAMC Beckley, West Virginia, 
the VAMC Mountain Home, Tennessee, and the VAMC, Richmond, 
Virginia, covering the period from January 1992 to November 
2001; and all private and VA medical records relied upon by 
the SSA in granting disability benefits to the veteran.  

The veteran's January 1995 request for service connection for 
a left elbow disability offered no contentions or assertions 
with respect to the claimed condition, but merely states his 
intention to reopen that claim.  Such does not constitute 
evidence which is both new and material to that issue.  

The reports of VA general medical and special orthopedic and 
neurological examinations in December 1971, in December 1972, 
in September 1993, and in July 1995 disclosed no complaint, 
treatment, findings or diagnosis of left elbow impairment or 
disability.  The VA orthopedic examination report of December 
1972 stated that a comprehensive review of the joints of the 
upper extremities revealed no abnormalities, while the VA 
orthopedic and neurological examinations in July 1995 noted 
that the veteran carried his left arm semi-flexed at the 
elbow secondary to a cerebrovascular accident four months 
previously affecting the left arm and leg.  

The report of VA general medical and orthopedic examinations 
in July 1996 cited the veteran's history of a left elbow 
dislocation and of a cerebrovascular accident in March 1995, 
with left-sided paresis, while examination disclosed free 
movement of the extremities, good coordination, intact 
sensation, and diminished reflexes on the left side.  No 
findings of left elbow impairment were noted.  The diagnoses 
included dislocated left elbow and several other diagnoses 
shown solely by history, without objective clinical findings.  
The report of VA orthopedic examination in March 1998 was 
silent for complaint, treatment or findings of a left elbow 
disorder, while noting the veteran's partial left-sided 
hemiplegia status post cerebrovascular accident.  The report 
of VA orthopedic examination in March 2001 was limited to 
evaluation of his service-connected disabilities, and no 
complaints or findings regarding the veteran's left elbow 
were noted.  

The Board finds that the above-cited medical evidence is 
"new" in the sense that it has not previously been reviewed 
by agency decisionmakers.  However, that evidence fails to 
disclose any current complaint or findings of left elbow 
impairment or symptomatology.  In the absence of clinical 
evidence showing a current left elbow condition, that 
evidence is not material to the issue of service connection 
for a left elbow disorder.  

The VA outpatient treatment records and hospital summaries 
from the VAMC Salem, West Virginia, the VAMC Beckley, West 
Virginia, the VAMC Mountain Home, Tennessee, and the VAMC, 
Richmond, Virginia, covering the period from January 1992 to 
November 2001, include entries citing the veteran's 
complaints of numbness of the left arm and leg secondary to 
his cerebrovascular accident.  In January 1995, the veteran 
complained of numbness in both hands, worse on the right, and 
related that he had dislocated both elbows while in service.  
On examination, hypesthesia of both hands to the wrist was 
noted, without motor impairment or atrophy, while 
electromyography (EMG) testing and nerve conduction studies 
performed in February 1995 diagnosed his complaints of 
numbness in both hands as lower cervical radiculopathy.  An 
entry in September 1997 confirmed neurological findings of a 
mild left hemiparesis, arm worse than leg.  A repeat EMG and 
nerve conduction study in December 1997 disclosed no 
abnormalities in the left radial, median and ulnar nerves, 
with no evidence of carpal tunnel syndrome.  Notes dated in 
February 1999 noted continued hemiparesis in the left upper 
extremity.  In July 2000, he was noted to have limitation of 
movement of the left upper extremity due to pain in his 
shoulders, while in November 2000 he complained of pain in 
his left arm and hips following an automobile accident the 
previous day, but declined X-rays.  Those records are silent 
for complaint, treatment, findings or diagnosis of a left 
elbow disability.

The above-cited VA outpatient treatment records, while 
"new" in the sense that such had not previously been 
reviewed by agency decisionmakers, fail to disclose any 
current complaint or findings of left elbow impairment or 
symptomatology.  In the absence of evidence establishing a 
left elbow disorder, such evidence is not material to the 
issue of service connection for a left elbow disorder.  

The Board has also reviewed the private and VA medical 
records relied upon by the SSA in granting disability 
benefits to the veteran.  Those records consist primarily of 
VA medical records which have been described above.  The 
private medical records include a February 1995 medical 
evaluation of the veteran by Tri-State Occupational Medicine, 
Inc., noting tenderness in both shoulders, elbows and wrists, 
without redness, warmth, swelling or nodules.  Flexion of the 
elbows was full and complete from 0 to 160 degrees, 
bilaterally, and no motor, sensory or reflex deficits were 
found in either upper extremity.  While an August 1995 report 
of disability evaluation for SSA by a private physician cited 
the veteran's cerebrovascular accident nine months 
previously, and findings of left-sided weakness leading to 
impaired ambulation, balance and manipulation of fine 
objects, there were no complaints or clinical findings of 
left elbow impairment or symptomatology.  The veteran's award 
of SSA disability benefits, effective in March 1995, was 
based upon his nonservice-connected cerebrovascular accident 
and organic brain syndrome.  

The above-cited medical records obtained from SSA are also 
"new" in the sense that such had not previously been 
reviewed by agency decisionmakers.  However, those records 
are silent for complaint, treatment, findings or diagnosis of 
left elbow impairment or symptomatology.  In the absence of 
evidence establishing a current left elbow disorder, such 
evidence is not material to the issue of service connection 
for a left elbow disorder.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that new and material evidence has 
not been submitted to reopen the claim for service connection 
for a left elbow disorder.  Accordingly, the claim for 
service connection for that disability is not reopened and 
the rating decision of December1969 remains final.


Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2001);  
38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2001).  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely related.  
38 C.F.R. Part 4, § 4.20 (2001).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where a case addresses the 
assignment of an initial rating following an initial award of 
service connection for the disability at issue, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (2001).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 CF.R. Part 4, § 4.6 (2001).

Rating in Excess of 20 percent for Service-Connected 
Rheumatoid Arthritis of the Low Back

A rating action of January 1969 granted service connection 
for rheumatoid spondylitis of the lumbar spine and hips based 
upon inservice findings, evaluated as 40 percent disabling.  
That decision was not appealed and became final after one 
year.  However, a subsequent VA examination in December 1971 
disclosed no motor, sensory of reflex deficits, while X-rays 
of the lumbar spine and hips were negative, and a rating 
decision of December 1971 reduced the evaluation for that 
disability to a noncompensable rating.  Thereafter, a rating 
decision of February 1973 increased the evaluation of the 
veteran's rheumatoid arthritis to 20 percent based upon 
radiographic findings of periarticular sclerosis in the 
sacroiliac joints, suggestive of rheumatoid arthritis, while 
no bony abnormalities were shown in the pelvis or hips.  That 
decision was not appealed and became final after one year.  A 
subsequent rating action in November 1993 continuing that 20 
percent evaluation for rheumatoid arthritis of the low back 
was not appealed and became final after one year. 

In January 1995, the veteran reopened that claim, seeking a 
rating in excess of 20 percent for rheumatoid arthritis of 
the low back.  That claim was denied by rating decision of 
March 1995, giving rise to this portion of the instant 
appeal.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this instance, the present level of disability 
is of primary importance.  See Francisco, id., 7 Vet. App. at 
58.  

The veteran's service-connected rheumatoid arthritis of the 
low back is currently evaluated as 20 percent disabling under 
the provisions of 38 C.F.R. Part 4, § 4.71, Diagnostic Code 
5002 (2001).  VA's Schedule for Rating Disabilities provides 
that for the evaluation of rheumatoid (atrophic) arthritis as 
an active process, a 20 percent evaluation will be assigned 
where there are one or two exacerbations a year in a well-
established diagnosis; a 40 percent evaluation is warranted 
where there are symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year; a 60 percent evaluation will be assigned where 
there are disabling manifestations with less than the 
criteria for 100 percent but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods; and a 100 percent 
evaluation is warranted where disabling with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note: The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  Assign the higher 
evaluation.  38 C.F.R. Part 4, 4.71a, Diagnostic Code 5002 
(2001).

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under  38 
C.F.R. § 4.45 
must be considered.  The Court further held that when a 
Diagnostic Code does not subsume  38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in  38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2001).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).



The veteran's service-connected rheumatoid arthritis of the 
low back is currently The Board has carefully considered the 
evidence of record, including the report of VA orthopedic 
examinations of the veteran in September 1993, in July 1995, 
in July 1996, in March 1998, and in March 2001; and the 
private disability examination performed for the SSA in 
February 1995.  As noted, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, as in this instance, the 
present level of disability is of primary importance.  See 
Francisco, id., 7 Vet. App. at 58.  

The private disability evaluation conducted for the SSA in 
February 1995 showed that the veteran stood 5 feet, eight 
inches tall, weighed 171 pounds, and was mildly obese.  His 
spinal curvature was normal, and he was able to forward bend 
to 75 degrees, while lateral bending was diminished by 5 
degrees, bilaterally.  Percussion over the lumbar processes 
was associated with mild to moderate tenderness, but there 
was no evidence of paravertebral muscle spasm, and straight 
leg raising was diminished to 75 degrees in the supine 
position, bilaterally, but normal at 90 degrees, bilaterally, 
in the sitting position.  Neurological examination disclosed 
no evidence of muscle weakness or atrophy and no sensory 
deficits associated with the spine, and the Achilles tendon 
reflexes were active and symmetrical at 1+, bilaterally.  The 
veteran had a limping, antalgic gait, but was able to walk on 
his heels and toes, to heel-and-toe walk, and to squat, with 
difficulty.  No joint swelling, capsule thickening, or 
rheumatoid nodules were found.  X-rays of the lumbar spine 
disclosed a normal vertebral alignment, with osteoarthritic 
changes at L5-S1, but the remainder of the interspaces were 
normal.  The clinical impression was degenerative joint 
disease, generalized, with acute and chronic lumbosacral 
strain, post-traumatic.  

The July 1995 report of VA examination of the veteran's spine 
noted that the examiner had previously examined the veteran 
in September 1993, and had found no evidence of rheumatoid 
arthritis of the back or hips, and no evidence of rheumatoid 
arthritis as an active process.  Laboratory tests disclosed 
that the RA factor was negative.  The veteran's complaints of 
constant severe pain in the lower back were noted, and the 
examiner called attention to the veteran's prior 
cerebrovascular accident affecting his left arm and leg.  
Examination revealed that the veteran was well-developed, but 
walked slowly, carrying a cane.  Forward flexion was to 70 
degrees, extension to 25 degrees, left lateral flexion was to 
20 degrees, bilaterally, and lateral rotation was to 25 
degrees , bilaterally, with pain on all motions.  X-rays 
revealed degenerative changes involving both sacroiliac 
joints, with no evidence of acute trauma or destructive bony 
process.  The diagnoses included degenerative arthritis of 
the lumbosacral spine and sacroiliac joints, and no evidence 
of rheumatoid arthritis was found.   

A July 1996 report of VA examination of the veteran's spine 
cited his complaints of low back pain at the L5-S1 area, 
worsened by sitting or standing in excess of 15 minutes.  His 
history of a stroke in March 1994 with a left hemiplegia was 
noted.  On examination, a dorsal scoliosis to the right was 
noted, as well as some spasm of the paravertebral muscles, 
and forward flexion was to 55 degrees, extension to 10 
degrees, lateral flexion was to 10 degrees, bilaterally, and 
lateral rotation was to 20 degrees, bilaterally.  Knee and 
ankle jerks were equal and active, Babinski's sign was 
negative, and no ankle clonus was present.  The examiner 
cited the veteran's assertion that all movements were 
painful, worse on flexion, but no objective evidence of pain 
on motion was noted.  Laboratory reports disclosed that RA 
factor was negative, while the sedimentation rate was high, 
and there was no evidence of anemia.  The remaining 
laboratory tests were within normal limits.  X-rays of the 
lumbar spine revealed diffuse osteoporosis most likely due to 
aging and degenerative changes with marginal spurring, but no 
evidence of acute trauma or destructive bony process was 
found.  

The report of VA examination of the lumbar spine in March 
1998 cited the veteran's complaints of back pain at least 
weekly, sometimes three or four days a week, describing the 
area over his low back and sacroiliac joints.  It was noted 
that he walked with a slow, deliberate gait; that his walking 
and activities ability was limited due to a previous 
cerebrovascular accident affecting his left side; and that he 
utilized a cane when walking.  The veteran stood in a normal, 
upright position, and straight leg raising was positive on 
the right at 75 degrees.  Forward flexion was accomplished to 
65 degrees, with lateral bending of 15 degrees on the right 
and 20 degrees on the left, and lateral rotation of 15 
degrees on the right and 10 degrees on the left, with 
complaints of pain on all motions, muscle spasm on the right, 
and tenderness over the right sciatic nerve on palpation.  No 
sensory deficit was noted, and knee jerk was 2+ on the right 
and absent on the left, and ankle jerk was 1+ on the right 
and absent on the left.  X-rays revealed degenerative changes 
at L1-2 and L2-3 levels, at L5-S1 with end-plate spurring, 
and at both sacroiliac levels, without spondylolisthesis.  
The diagnosis was severe degenerative joint disease of the 
lumbar spine, right chronic sciatica, and status post 
cerebrovascular accident with partial left hemiplegia.

A report of VA examination of the spine, conducted in March 
2001, cited the veteran's statement that his joint [symptoms] 
were secondary, and that his main complaint was low back pain 
radiating into the right buttock or right hip area..  The 
examiner noted that he had previously examined the veteran in 
1993 and had been unable to find any evidence of rheumatic 
arthritis in the veteran, but found X-ray evidence of severe 
degenerative joint disease of the lumbar spine with a right 
sciatica, worse when rising but improving after moving about.  
Examination showed that he walked with a very slight limp to 
the left, but no longer used a cane; that no deformity of the 
spine was noted, although some spasm of the paraspinal 
muscles was evident; and that forward flexion was to 40 
degrees, extension to 20 degrees, lateral flexion to 20 
degrees, bilaterally, and rotation to 20 degrees, 
bilaterally, with complaints of pain on motion except on 
extension.  Straight leg raising was positive on the right, 
with nonradiating back pain, and on the left, with pain 
radiating into the right buttock and hip, and Lasegue's sign 
was positive on the right.  X-rays revealed degenerative 
changes in the lumbar spine and sacroiliac joints.  The 
examiner stated that the veteran's limitation of motion and 
other positive findings related to his back were due to his 
service-connected arthritis and were unrelated to his 
cerebrovascular accident; and that while there was some 
increase in limitation of motion during flare-ups, the exact 
amount was not determined.  The diagnoses were degenerative 
arthritis of the lumbar spine with advanced degenerative 
changes of both sacroiliac joints; right sciatica, chronic, 
secondary to the noted lumbar degenerative arthritis; and 
post cerebrovascular accident with residuals of left 
hemiparesis.  

The above-cited medical records show that veteran's service-
connected rheumatoid arthritis of the lumbar spine is not 
shown to be active or with symptom manifestations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times per year, such as required for an 
40 percent evaluation under diagnostic code 5002.  Thus an 
increased rating of 40 percent is not available under that 
diagnostic code given the veteran's current symptoms. 

The Board has also considered the evaluation of the veteran's 
service-connected rheumatoid arthritis of the lumbar spine 
under other diagnostic codes.  There are no clinical findings 
of vertebral fracture, as required under diagnostic code 
5285, and no evidence of bony fixation (ankylosis) of the 
lumbar spine as required under diagnostic code 5289, and 
evaluation under either of those diagnostic codes is not 
warranted.  Evaluation of his service-connected lumbar 
disability on the basis of  limitation of lumbar motion is 
available under 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5292, which provides a 40 percent evaluation for severe 
limitation of lumbar motion, while a 40 percent rating may 
also be assigned as for lumbosacral strain under diagnostic 
code 5295 where symptoms are severe, and findings include 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  While the record evidences marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint space, and abnormal mobility on forced motion, that 
evidence does not show listing of the whole spine to the 
opposite side or a positive Goldthwait's sign as required for 
a 40 percent evaluations under diagnostic code 5295.  Thus, 
an increase to 40 percent, but no more, is warranted based on 
severe limitation of motion of the lumbar spine. 



The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as required by the Court in DeLuca, 
8 Vet. App. at 206.  However, the increased evaluation of 40 
percent based upon limitation of lumbar motion is the maximum 
evaluation available for limitation of lumbar motion under 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2001), and 
includes consideration of functional loss due to decreased 
motion stemming from due to pain on use supported by adequate 
pathology.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board concludes that the veteran is entitled to 
an increased rating of 40 percent based upon severe 
limitation of lumbar motion under 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5292 (2001).  To the extent indicated, the 
claim is allowed.  


Increased (Compensable) Rating for Service-Connected 
Bilateral Hearing Loss

A rating action of January 1969 granted service connection 
for bilateral hearing loss, evaluated as noncompensably 
disabling.  That decision was not appealed and became final.  
The veteran subsequently reopened that claim in January 1995, 
seeking an increased (compensable) rating for that 
disability, and his claim was denied by rating decision of 
March 1995, giving rise to this portion of the instant 
appeal.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this instance, the present level of disability 
is of primary importance.  See 38 C.F.R. § 3.160(f) (2001), 
Francisco, 7 Vet. App. at 58.  

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases, and 
specifically hearing loss, underwent revision as part of an 
ongoing effort by VA to complete a comprehensive review and 
update of the entire VA Schedule for Rating Disabilities to 
ensure that the rating schedule uses current medical 
terminology, reflects medical advances that have occurred 
since the last review, and provides unambiguous rating 
criteria.  When a change occurs in an applicable statue or 
regulation after a claim has been filed but before a decision 
has been rendered, the Court has held that VA must apply the 
version of the statute or regulation which is most favorable 
to the claimant, unless Congress has expressly provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Dudnick v. Brown, 10 Vet. App. 79 (1997);  VAOPGCPREC 
3-2000 (2000).

The record shows that the Statement of the Case issued in 
July 1995 notified the veteran of the criteria for evaluating 
service-connected hearing loss in effect prior to June 10, 
1999, while the February 2002 Supplemental Statement of the 
Case notified him of both the former and the revised criteria 
for evaluating service-connected hearing loss in effect on 
and after June 10, 1999.  The record further reflects that 
the RO has considered the veteran's claim for a compensable 
evaluation under the former and the revised criteria for 
evaluating service-connected bilateral hearing loss.  

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85, Code 6100 (2001).  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the rating schedule, ratings for defective 
hearing are established according to the degree of hearing 
impairment at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree of speech discrimination ability. 
38 C.F.R. § 4.85 and § 4.87, Codes 6100-6111 (2001).  The VA 
rating schedule sets forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing.  Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000 and 4,000 hertz in combination with the degree speech 
discrimination ability. 38 C.F.R. § 4.85 and § 4.87, Codes 
6100 through 6111 (as in effect before June 10, 1999).  The 
rating schedule set forth 11 levels of auditory acuity, shown 
in chart form, designated as level I for essentially normal 
hearing through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.

The revisions to the rating criteria did not contain any 
substantive changes that would affect this particular case, 
but merely added certain provisions that were already VA 
practice.  See 38 C.F.R. § 4.85.  The frequencies used for 
the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the evaluation for each level of hearing impairment have 
not been substantively changed.  The veteran has had an ample 
opportunity to provide evidence and argument regarding the 
application of these criteria.  The provisions added to 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment do not operate to the veteran's advantage; in 
fact, the outcome of the appeal is the same regardless of 
whether or not these provisions are applied.  Likewise, the 
audiology testing undertaken by the VA to date has produced 
data that are usable under either the former or the current 
version of the criteria.  

The question presented on appeal as to the severity of the 
veteran's service-connected hearing loss is medical in 
nature.  The record on appeal contains a number of VA 
audiology reports which have been obtained by the RO. 

The audiometry results shown at the VA examination conducted 
in September 1993 disclosed a level II hearing acuity in the 
right ear and a level III hearing acuity in the left ear, 
while the audiometry results shown in July 1995 disclosed a 
level I hearing acuity in the right ear and a level II 
hearing acuity in the left ear under Table VI for application 
of the rating criteria found in 38 C.F.R. § 4.85 and 4.86.  
In both such cases, a noncompensable evaluation is warranted 
under Code 6100.  

The audiometry results recorded at the March 1998 VA 
examination translate to numerical scores of level I for the 
right ear and level III for the left ear under Table VI for 
application of the rating criteria found in 38 C.F.R. § 4.85 
and 4.86.  The examiner noted that the audiometric findings 
were fairly consistent with the findings previously obtained.  
In combination with speech discrimination scores of 96 
percent in the right ear and 88 percent in the left ear, the 
level of hearing loss recorded on this examination warrants a 
noncompensable rating under Code 6100.  

The audiometry results recorded at the March 2001 VA 
examination translate to numerical scores of level II for the 
right ear and level IV for the left ear under Table VI for 
application of the rating criteria found in 38 C.F.R. § 4.85 
and 4.86.  In combination with speech discrimination scores 
of 96 percent in the right ear and 76 percent in the left 
ear, the level of hearing loss recorded on this examination 
warrants a noncompensable rating under Diagnostic Code 6100.  
As noted, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this instance, the present level of disability 
is of primary importance.  See 38 C.F.R. § 3.160(f) (2001), 
Francisco, 7 Vet. App. at 58.  



Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an increased (compensable) 
rating for service-connected bilateral hearing loss is not 
warranted.  Accordingly, that claim is denied.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2001) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt.  Where the evidence was not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence not having been submitted, the 
claim for service connection for a left elbow condition is 
not reopened.

An increased rating of 40 percent for service-connected 
rheumatoid arthritis is granted.

An increased (compensable) rating for service-connected 
bilateral hearing loss is denied.  


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

